Citation Nr: 1439317	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to November 1993, from October 1994 to March 1995, and from March 1995 to August 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  (The August 2010 statement of the case (SOC) also included the issue of service connection for bilateral hearing loss, but the Veteran withdrew that issue from appeal in a signed September 2010 statement, and also limited his appeal to the right knee issue in his September 2010 substantive appeal.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  This is further appropriate in light of the heightened duty to assist arising from the unavailability of some of the Veteran's service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran has not been afforded a VA examination in connection with the instant claim.

The Veteran contends that he sustained a right knee injury during his military service in Germany.  He asserts that his right knee was injured during service in Germany in 1994, that he was evaluated by an Army doctor and returned to the United States, and that "my knee has bothered me since that time and in 1998 I had surgery to replace[] the tendon (ACL surgery)."  (Other evidence suggests that the referenced surgery may have taken place in 1999 rather than 1998.)  The Veteran is competent to testify to his recollection of the occurrence of some manner of injury to his right knee during service, and he is competent to testify that he has experienced a continuity of lay perceivable right knee symptoms since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Only a portion of the Veteran's service treatment records (STRs) are available for review; a March 2009 RO formal finding of unavailability documents the steps taken to determine that complete STRs are unavailable.  The Veteran has subsequently testified, including during his March 2012 Board hearing, that he is unable to recall the name or location of the military medical facility where the  treatment of the right knee was provided.  (He indicated during the Board hearing that he believes the treatment took place at a base that was in the process of closing and that he can only recall that it was probably within 80 to 100 miles of where he was stationed at the time.)  It does not appear that sufficient information has been provided to permit a further alternate source search for the described STRs.

The Board has carefully considered the heightened duty to assist in cases where service records are unavailable due to no fault on the part of the Veteran.  In light of the heightened duty, and with consideration of the Court's holding in McLendon, the Board finds that a VA examination is warranted to secure a medical opinion to assist the Veteran with the development of the evidence in this case.  The Veteran has competently testified that he experienced an injury to the right knee during military service and has experienced right knee symptomatology since then.

At the March 2012 Board hearing, the Veteran reported that medical records of his postservice right knee treatment beginning around 1998 are unavailable due to the private facility having destroyed the records when they passed 7 years of age.  Significantly, however, he has submitted color photographs from an arthroscopic surgery of the right knee in April 1999 and he has explained his intention to use these photographs to support his claim.  The Veteran has testified, including at the March 2012 Board hearing, that one of his doctors told him that the nature of the tissue damage depicted in the April 1999 photographs makes it medically apparent that the right knee disability had its origin several years prior; he suggests that upon review of these photographs a medical expert might be able to provide a medical opinion indicating that they depict a right knee disability that originated during the time of the Veteran's active duty military service.  The VA examination being requested in this remand shall also present opportunity to secure a medical opinion regarding whether the April 1999 color photographs support the Veteran's claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issue on appeal.

2.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current right knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each right knee disability entity found.

(b) Please identify the most likely etiology for any/each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.

(c) As to any arthritis found, please indicate whether such is shown to have manifested within a year following the Veteran's August 1995 separation from service.

(d) To address the Veteran's specific contention, please opine whether or not the April 1999 color photographs from right knee arthroscopy reflect pathology indicating that the Veteran's right knee disability had its onset prior to his August 1995 separation from active duty.

In responding to the above, please specifically discuss the Veteran's lay statements concerning a right knee injury in service and his account of his postservice symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

